11-3276-cv
Guggenheim Capital, LLC v. Birnbaum




                      U NITED S TATES C OURT      OF   A PPEALS
                           FOR THE    S ECOND C IRCUIT

                             August Term 2012

     (Argued:     April 12, 2013                Decided:     July 15, 2013)

                         Docket No. 11-3276-cv

                         _____________________

         G UGGENHEIM C APITAL , LLC, G UGGENHEIM P ARTNERS , LLC,

                                                       Plaintiffs-Appellees,

                                           V.


                D AVID B IRNBAUM ,   AKA   D AVID B. G UGGENHEIM ,

                                                       Defendant-Appellant,

     C ATARINA P IETRA T OUMEI , AKA L ADY C ATARINA P IETRA T OUMEI , AKA
 C ATARINA F REDERICK , V LADIMIR Z URAVEL , AKA V LADIMIR G UGGENHEIM , AKA
    V LADIMIR Z. G UGGENHEIM , AKA V LADIMIR Z. G UGGENHEIM B ANK , E LI
    P ICHEL , T HEODOR P ARDO , J OHN D OES , 1-10, D ABIR I NTERNATIONAL ,
                                      L TD .,

                                                       Defendants. *

                         _____________________




     *
          The Clerk of the Court is directed to conform the
caption to the above.
Before:
               K EARSE and C HIN , Circuit Judges, and
                       H ALL , District Judge. **
                       _____________________

          Appeal from a default judgment entered by the

United States District Court for the Southern District of

New York (Gardephe, J.) against defendant-appellant for his

failure to comply with court orders.          We conclude that the

district court did not abuse its discretion in entering the

default judgment.

          A FFIRMED .

                         _____________________

                        J OHN J. D ABNEY (Rita Weeks, Kevin M. Bolan,
                              on the brief), McDermott Will &
                              Emery LLP, Washington, District of
                              Columbia, and Boston, Massachusetts,
                              for Plaintiffs-Appellees.

                        R ONALD D. C OLEMAN , Goetz Fitzpatrick LLP,
                              New York, New York, for Defendant-
                              Appellant.
                          _____________________




    **
          The Honorable Janet C. Hall, of the United States
District Court for the District of Connecticut, sitting by
designation.
                                   -2-
C HIN , Circuit Judge

           Defendant-appellant David Birnbaum solicited

investors to buy various financial products while

presenting himself as "David B. Guggenheim."   Plaintiffs-

appellees are entities with rights or licenses to

registered trademarks bearing the "Guggenheim" name.      They

filed suit alleging trademark infringement and other

federal and state law claims.   Birnbaum never answered the

complaint, failed to comply with the district court's

discovery orders, disrupted his own deposition, and

violated -- on at least two occasions -- a preliminary

injunction precluding use of the "Guggenheim" mark.

Finally, upon plaintiffs' request, the district court

entered a default judgment against Birnbaum.   Birnbaum

appeals.   As we conclude that the district court was within

its discretion to enter a default judgment pursuant to both

Rule 37 and Rule 55 of the Federal Rules of Civil

Procedure, we affirm.




                              -3-
                           BACKGROUND

A.   The Facts

     1.    The Parties

           Plaintiff-appellee Guggenheim Partners, LLC

("Partners") provides global investment services and

various financial products.    It and its predecessors-in-

interest have provided similar services for the past fifty

years.    With investment assets exceeding $110 billion, it

is a well-known financial services entity.    Partners is a

wholly-owned subsidiary of plaintiff-appellee Guggenheim

Capital, LLC ("Capital" and, together with Partners, the

"Guggenheim LLCs").

           The Guggenheim LLCs are affiliated with the well-

known Guggenheim family.    Capital owns (and licenses to

Partners) the common law rights and the registered

trademarks for various "Guggenheim" marks.    In light of the

longstanding market presence of the Guggenheim LLCs,

potential investors identify the registered "Guggenheim"

marks with the financial services provided by the

Guggenheim LLCs (and their predecessors-in-interest).




                              -4-
          Birnbaum is a New York resident who, since the

1970s, has sought investors for investment opportunities by

presenting himself as "David B. Guggenheim."     He claims a

relationship with the Guggenheim family on his mother's

side, but provided no evidence to corroborate the

relationship during the proceedings below.

     2.   Initial Court Orders

          On November 22, 2010, the Guggenheim LLCs filed a

complaint against Birnbaum alleging trademark infringement

pursuant to 15 U.S.C. § 1114(1)(a), other federal trademark

claims pursuant to 15 U.S.C. §§ 1114 and 1125, violations

of the Racketeer Influenced and Corrupt Organizations Act

("RICO") pursuant to 18 U.S.C. § 1962(c), and various state

law claims. 1   The district court (Marrero, J.) granted, ex

parte, an order authorizing expedited discovery and

temporarily restraining Birnbaum from "us[ing] the

Guggenheim Capital, LLC and Guggenheim Partners, LLC names


     1
          On January 11, 2011, the Guggenheim LLCs filed a First
Amended Complaint to add Dabir International, Ltd. as a
defendant. They then filed a Second Amended Complaint on
January 14, 2011 to incorporate allegations about defendants'
attempt to file a trademark under the "Guggenheim" name with the
U.S. Patent and Trademark Office.

                              -5-
and trademarks in any way relevant to this matter."     Order

2, Nov. 22, 2010, ECF No. 3.    The Guggenheim LLCs had also

requested a preliminary injunction; on December 17, 2010,

after a hearing at which Birnbaum appeared but filed no

opposition, the district court (Gardephe, J.) converted the

temporary restraining order into a preliminary injunction.

    3.     Violations of Discovery Orders

           After the complaint was filed, although Birnbaum

appeared in the litigation, he did not respond to the

expedited discovery requests.    The district court gave

Birnbaum an extension, but Birnbaum did not meet this first

extension either.   At a conference on January 13, 2011, the

district court warned Birnbaum that he must comply wi th the

court's discovery orders and also put this order in

writing.

           Despite Birnbaum's non-compliance, the district

court granted him two more extensions to answer or amend

his responses to the interrogatories and to produce the

documents requested by the Guggenheim LLCs.    Birnbaum,

again, provided no substantive responses, responding to

each request by invoking the Fifth Amendment privilege .     On

                               -6-
February 1, 2011, the district court again warned Birnbaum

about his behavior, by directing him to show cause as to

"why contempt sanctions should not be imposed for his

failure to respond to Plaintiffs' discovery requests as

ordered by this Court."    Order to Show Cause, Feb. 1, 2011,

ECF No. 58.   On February 7, 2011, Birnbaum responded,

requesting a stay and asserting that, because he had

justifiably invoked privilege, the court was precluded from

imposing civil contempt sanctions.

         On February 8, 2011, the Guggenheim LLCs tried to

depose Birnbaum, but he refused to answer any questions.

During a telephone conference that same day, the district

court directed Birnbaum to participate in discovery in

accordance with its instructions.    Moreover, in an order

issued two days later, the district court reiterated the

warning, stating that "[a]ny further improper disruption of

the deposition will not be tolerated, and sanctions will be

imposed on the Defendant and his counsel in the event that

the conduct that took place on February 8, 2011 is

repeated."    Order 2-3, Feb. 10, 2011, ECF No. 66.




                              -7-
    4.     Violations of Preliminary Injunction

           Notwithstanding the issuance of the temporary

restraining order and preliminary injunction, Birnbaum

continued using the "Guggenheim" name and mark.     In mid-

December, Birnbaum met with a potential investor while

posing as "David B. Guggenheim," chairman of "Guggenheim

Bank."    At a December 30, 2010 contempt hearing, the

district court stated that its "patience is wearing thin

here.    It's wearing very thin."   Default J. Against Defs.

David Birnbaum & Dabir Int'l Ltd. 3, ECF No. 103 (internal

quotation marks omitted).    The district court then warned

Birnbaum that if he continued to use the "Guggenheim" name,

"the consequences [were] going to be very very severe."

Id. (internal quotation marks omitted).

           Weeks later, Birnbaum again solicited an investor

while presenting himself as "David Guggenheim," this time

in connection with an oil transaction.     The district court

issued another order to show cause as to "why contempt

sanctions should not be imposed for [Birnbaum's] alleged




                              -8-
failure to comply with this Court's preliminary injunction

order." 2   Order to Show Cause, Mar. 7, 2011, ECF No. 85.

B.   Entry of Default Judgment

            On February 14, 2011, rather than filing an

answer, Birnbaum moved to dismiss the complaint for failure

to state a claim.    The district court granted the motion,

in part, dismissing a cyberpiracy claim, but allowed most

of the claims to proceed.    Birnbaum did not thereafter file

an answer to the remaining claims, as the district court

had directed.

            At an April 4, 2011 show cause hearing, which

addressed Birnbaum's violation of the preliminary

injunction, the Guggenheim LLCs requested a default

judgment due to his "willful contempt over and over and

over and over again."    Hr'g Tr. 4:18-19, Apr. 4, 2011, ECF



     2
          Furthermore, the district court learned that a company
had filed an application with the U.S. Patent and Trademark
Office to register the "Guggenheim" name for an alleged vodka
company. The application, however, also described the alleged
vodka company as a financial services entity. Birnbaum asserted
below that one of his co-defendants, on behalf of a corporate
entity that shared Birnbaum's home address, had submitted the
application without his knowledge. The district court appears
to have credited Birnbaum's response as the default judgment
does not attribute this to Birnbaum personally.

                               -9-
No. 99-4.      The district court provided Birnbaum with an

opportunity to respond, but Birnbaum, who was no longer

represented by counsel, invoked his Fifth Amendment

privilege. 3    It then described Birnbaum's "overall

obstruction of the discovery process" and observed that his

conduct persisted "despite several orders I have issued,

despite admonitions, despite warnings that it has to stop."

Id. at 8:11-12, 8:16-17.

            On April 14, 2011, the Guggenheim LLCs moved for a

default judgment pursuant to Rule 55, as well as injunctive

relief, statutory damages, and costs and attorneys' fees.

Birnbaum filed no opposition.       Three months later, on July

15, 2011, the district court entered a default judgment

against Birnbaum, permanently enjoined him from using the

"Guggenheim" name or mark, awarded the Guggenheim LLCs

statutory damages in the amount of $1.25 million pursuant

to 15 U.S.C. § 1117(c), and ordered him to pay reasonable

costs and attorneys' fees.

            This appeal followed.

     3
          Birnbaum had requested pro bono counsel for the
hearing, but the application was denied on the basis that
Birnbaum had not established a meritorious defense.

                                -10-
                           DISCUSSION

          On appeal, Birnbaum contends that the district

court abused its discretion by granting a default judgment

in favor of the Guggenheim LLCs.     For the reasons described

below, we reject this argument.      Before we reach the merits

of his argument, however, we first address our jurisdiction

to hear this claim.

A.   Jurisdiction

     1.   Applicable Law

          "Issues relating to subject matter jurisdiction

may be raised at any time, even on appeal, and even by the

court sua sponte."    Cave v. E. Meadow Union Free Sch.

Dist., 514 F.3d 240, 250 (2d Cir. 2008).      We have subject

matter jurisdiction over appeals from the "final decisions"

of U.S. district courts.    28 U.S.C. § 1291.    Thus, we must

"determine whether the district court intended the judgment

to represent the final decision in the case."      Bankers

Trust Co. v. Mallis, 435 U.S. 381, 385 n.6 (1978).

          Section 1291 does not "permit appeals, even from

fully consummated decisions, where they are but steps




                              -11-
towards final judgment in which they will merge."     Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949).

A decision, however, is final if it "'ends the litigation

on the merits and leaves nothing for the court to do but

execute the judgment.'"   Leftridge v. Conn. State Trooper

Officer # 1283, 640 F.3d 62, 66 (2d Cir. 2011) (quoting

Catlin v. United States, 324 U.S. 229, 233 (1945)).     We

have also concluded that a decision is final when "the

court clearly intends to close the case, i.e., to enter a

final judgment."   Ellender v. Schweiker, 781 F.2d 314, 318

(2d Cir. 1986) (treating court's decision on collateral

issues as final judgment though it did not reference order

adjudicating all claims on merits); cf. also Houbigant,

Inc. v. IMG Fragrance Brands, LLC, 627 F.3d 497, 498 (2d

Cir. 2010) (per curiam) (no final judgment where a

particular case was marked "closed" but district court

continued resolving related and consolidated cases); Vona

v. Cnty. of Niagara, 119 F.3d 201, 206 (2d Cir. 1997)

(holding order was appealable judgment because case was

marked "closed," indicating that district court intended

order to be final judgment).

                               -12-
     2.     Application

            The complaint alleged, in addition to federal and

state trademark claims, a RICO violation and fraud.        The

district court's default judgment specifically identified

that the action had been brought under the Lanham Act and

RICO, but only ruled on the federal and state trademark

claims. 4   Hence, although neither party briefed the issue,

at first glance, it appears that two claims may have

survived the district court's default judgment, raising a

question as to the finality of that judgment.

            At oral argument on appeal, both parties indicated

that they understood the default judgment to be the final

decision on the merits as to all of the claims raised by

the Guggenheim LLCs.      The district court, moreover,

intended the same; after making certain ancillary rulings,

it terminated all outstanding motions and ordered the case

closed.     Cf. Ellender, 781 F.2d at 317 (concluding that

judgment was final appealable decision when clerk was

informed that judgment closed the case).      The docket



     4
          Separately, the district court had dismissed the
cyberpiracy claim.
                                -13-
reflects no further involvement by the district court in

this case.   Cf. Houbigant, Inc., 627 F.3d at 498.

         We further note that, in the nearly two years

since the district court entered its default judgment,

aside from defending the appeal, the Guggenheim LLCs have

declined to further prosecute any claims (to the extent any

remained outstanding).   Hence, they would suffer no

prejudice by our treating the default judgment as final.

Mindful that we are directed to give a "practical rather

than a technical construction" to section 1291, Cohen, 337
U.S. at 546, we conclude that the default judgment entered

against Birnbaum dismissed the RICO and fraud claims

against Birnbaum without prejudice. 5   Hence, the judgment




    5
          The district court never made the requisite findings
of "(1) conduct, (2) of an enterprise, (3) through a pattern
(4) of racketeering activity" needed to prove a civil RICO
violation. Lundy v. Catholic Health Sys. of Long Island Inc.,
711 F.3d 106, 119 (2d Cir. 2013) (quotation omitted) (requiring,
in addition, injury to business or property resulting from RICO
violation). Nor did the default judgment address each of the
elements of fraud under New York law: (1) a false
representation as to a material fact; (2) intent to deceive
plaintiff; (3) justifiable reliance by plaintiff; and
(4) pecuniary loss. See, e.g., Ross v. Louise Wise Servs.,
Inc., 8 N.Y.3d 478, 488 (2007).

                              -14-
was a final decision, and we have subject matter

jurisdiction over this appeal.

B.   Default Judgment Under Rule 37

          Turning to the merits, we conclude that,

notwithstanding Birnbaum's arguments to the contrary, in

light of Birnbaum's numerous discovery violations, the

district court did not abuse its discretion by entering a

default judgment pursuant to Rule 37. 6

     1.   Applicable Law

          "If a party . . . fails to obey an order to

provide or permit discovery," the district court may impose

sanctions, including "rendering a default judgment against

the disobedient party."    Fed. R. Civ. P. 37(b)(2)(A)(vi).

Certain Rule 37 remedies -- dismissing a complaint or



     6
          The Guggenheim LLCs only moved for a default judgment
pursuant to Rule 55. Most of the orders disregarded by
Birnbaum, however, were discovery orders, and the district
court's default judgment decision applied a standard applicable
in a Rule 37 context. The Guggenheim LLCs' memorandum in
support of their motion for default judgment also cited to the
same Rule 37 case as the default judgment decision. See Am.
Cash Card Corp. v. AT&T Corp., 184 F.R.D. 521, 524 (S.D.N.Y.
1999). Moreover, both parties, at oral argument, discussed the
default judgment, in part, as a discovery sanction. Hence, we
address the district court's entry of default judgment under
Rule 37, in addition to Rule 55.

                              -15-
entering judgment against a defendant -- are severe

sanctions, but they may be appropriate in "extreme

situations," as "when a court finds willfulness, bad faith,

or any fault on the part of the" noncompliant party.     Bobal

v. Rensselaer Polytechnic Inst., 916 F.2d 759, 764 (2d Cir.

1990) (internal citation and quotation marks omitted).

         We generally review an entry of a default judgment

for abuse of discretion.   See Nat'l Hockey League v. Metro.

Hockey Club, Inc., 427 U.S. 639, 642 (1976) (per curiam)

("The question, of course, is not whether . . . the Court

of Appeals[] would as an original matter have dismissed the

action; it is whether the District Court abused its

discretion in so doing."); see also S. New Eng. Tel. Co. v.

Global NAPs Inc., 624 F.3d 123, 143 (2d Cir. 2010).    When

assessing a district court's exercise of its discretion

pursuant to Rule 37, we generally look to "(1) the

willfulness of the non-compliant party; (2) the efficacy of

lesser sanctions; (3) the duration of the . . .

noncompliance; and (4) whether the non-compliant party had

been warned" that noncompliance would be sanctioned.

Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298, 302 (2d

                             -16-
Cir. 2009) (per curiam) (quotation omitted); see also Bambu

Sales, Inc. v. Ozak Trading Inc., 58 F.3d 849, 852-53 (2d

Cir. 1995).

    2.   Application

         a.   Entry of Default Judgment

         The district court found that Birnbaum's

intransigence spanned months, and that less serious

sanctions would have been futile.   Birnbaum raises no

legitimate challenge to these findings, and we find no

error in these conclusions or findings of fact,

particularly in light of his failure to answer the

complaint or oppose the motion for default judgment.     See

Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 246

(2d Cir. 2004) ("[A] default is an admission of all well -

pleaded allegations against the defaulting party.").

Hence, we focus on the willfulness of Birnbaum's default

and the sufficiency of the warnings he received.

              i.   Willfulness

         The district court found that Birnbaum had

willfully disobeyed its discovery orders.   It made this

finding after recounting numerous extensions provided to

                            -17-
permit Birnbaum's participation throughout the discovery

process.   It further noted that Birnbaum had not complied

with written and oral discovery-related court orders,

before it found that Birnbaum had "a demonstrated history

of willful non-compliance with court orders."      Default J.

9, ECF No.103; see also Shcherbakovskiy v. Da Capo Al Fine,

Ltd., 490 F.3d 130, 135 (2d Cir. 2007) (noting "district

courts possess 'wide discretion' in im posing sanctions

under Rule 37" but declining to enter default judgment

without explanation supporting the sanction).      But see Cine

Forty-Second St. Theatre Corp. v. Allied Artists Pictures

Corp., 602 F.2d 1062, 1066 (2d Cir. 1979) (failure to

comply may be excused if defendant made "good faith efforts

to comply" or if compliance was "thwarted by circumstances

beyond his control").    Given Birnbaum's sustained

recalcitrance, this finding was not clearly erroneous.

               ii.   Warnings for Non-Compliance

           Birnbaum contends that he was not sufficiently

warned of the consequences of a default judgment.      He

argues that a more thorough warning was necessary as he

appeared without counsel during the April 4, 2011 hearing

                              -18-
when the default judgment was discussed.   In light of the

record as a whole, this argument is without merit.

           Our Rule 37 precedents hold that a court abuses

its discretion if it dismisses a case without first warning

a pro se party of the consequences of failing to comply

with the court's discovery orders.   See Valentine v. Museum

of Modern Art, 29 F.3d 47, 48, 50 (2d Cir. 1994) (per

curiam).   We have no analogous precedent in the default

judgment context, but even entries of default judgments

against counseled clients require sufficient notic e.    See

Reilly v. NatWest Mkts. Grp. Inc., 181 F.3d 253, 270 (2d

Cir. 1999) ("Due process requires that courts provide

notice and an opportunity to be heard before imposing any

kind of sanctions." (alteration, citation, and internal

quotation marks omitted)).   See generally Sieck v. Russo,

869 F.2d 131, 133, 134 (2d Cir. 1989) (affirming entry of a

default judgment against defendants who were warned that " a

default judgment will be entered against them" if they

failed to appear (internal quotation marks omitted)).      Both

dismissal and entry of default judgment, however, are

serious, case-terminating, Rule 37 sanctions; hence, a

                             -19-
court is similarly obliged to provide adequate notice of a

default judgment as a sanction against a party proceeding

pro se. 7

            In light of this obligation, we must assess

whether the district court's warnings -- which mentioned

sanctions, but never the phrase "default judgment" -- were

sufficient.    By comparison, in Valentine v. Museum of

Modern Art, we concluded that a district court had

sufficiently warned the pro se defendant where the court

read and explained relevant portions of Rule 37 on the

record before ultimately dismissing the case. 29 F.3d at

48.   Here, the district court's warnings were not so

specific, but it warned Birnbaum regularly and often;

throughout the case, Birnbaum received six separate

warnings.     First, at a January 13, 2011 conference, the

district court verbally warned Birnbaum that he had to

participate in discovery as ordered, then issued a written

order outlining Birnbaum's discovery obligations .     Second,

      7
          We have previously acknowledged this principle in non-
precedential decisions. See, e.g., Robertson v. Dowbenko, 443
F. App'x 659, 660-61 (2d Cir. 2011) (summary order); SEC v.
Setteducate, 419 F. App'x 23, 24-25 (2d Cir. 2011) (summary
order).

                               -20-
in a February 1, 2011 order to show cause, the district

court directed Birnbaum to explain "why contempt sanctions

should not be imposed for his failure to respond to

Plaintiffs' discovery requests as ordered by this Court."

Order to Show Cause, ECF No. 58.      Third, in a February 8,

2011 telephone call, the district court orally chastised

Birnbaum for practices relating to his deposition.      Fourth,

by its February 10, 2011 order, the district court

emphasized that sanctions would be imposed for " [a]ny

further improper disruption of the deposition."      Order 2-3,

ECF No. 66.     Fifth, the Guggenheim LLCs requested their

default judgment in open court, with Birnbaum present.

Sixth, after describing Birnbaum's numerous efforts to

delay the proceedings, the district court stated that "we

have reached the point in the proceedings where I need to

take action."     Hr'g Tr. 8:19-20.   And finally, Birnbaum was

served with a copy of the Guggenheim LLCs' order to show

cause for default judgment, and a proposed default judgment

was filed on the docket. 8   Birnbaum did not oppose the

default judgment.

    8
         Moreover, we note that in non-discovery contexts, the
                               -21-
            Viewed as a whole, Birnbaum cannot credibly argue

that he was not sufficiently warned that serious sanctions

were imminent.   See S. New Eng. Tel. Co., 624 F.3d at 144

("The district court is free to consider 'the full record

in the case in order to select the appropriate [Rule 37]

sanction.'" (citation omitted)).     This conclusion is

reinforced by the fact that Birnbaum was not a pro se

litigant in the traditional sense.     While unrepresented

during the final April 4 hearing, he was counseled for most

of the proceedings below and also had an attorney in the

parallel criminal case at the time he received the district

court's final warning.   We therefore conclude that the

numerous warnings Birnbaum received -- both while

represented by counsel and not -- were, collectively,

sufficient to place him on notice of the pending default

judgment.   And, we similarly conclude that the district




district court (1) warned Birnbaum that if he continued to use
the "Guggenheim" name, "the consequences [were] going to be very
very severe," Hr'g Tr. 3:19, ECF No. 99-4, and, (2) by a March
7, 2011 order to show cause, directed him to respond as to "why
contempt sanctions should not be imposed for his alleged failure
to comply with this Court's preliminary injunction order," Order
to Show Cause, ECF No. 85.

                              -22-
court's decision to enter a default judgment against

Birnbaum was not an abuse of its discretion.

         b.    Further Allegations of Abuse of Discretion

         Birnbaum further contends that the district court

abused its discretion by (1) denying him civil counse l for

the April 4, 2011 hearing, (2) sanctioning him for invoking

the Fifth Amendment privilege, and (3) denying a stay of

the civil case pending resolution of a related criminal

charge of wire fraud.   None of these arguments undermines

our conclusion that the district court's entry of default

judgment was no abuse of discretion.

         First, it is well-settled that, except when faced

with the prospect of imprisonment, a litigant has no legal

right to counsel in civil cases.    See Hodge v. Police

Officers, 802 F.2d 58, 60 (2d Cir. 1986); In re Di Bella,

518 F.2d 955, 958-59 (2d Cir. 1975) (witness threatened

with jail time entitled to counsel in civil contempt

proceeding).   Thus, although, as described above, he was

represented for most of the proceedings, Birnbaum was not

entitled to counsel in this civil case.




                             -23-
         Second, the district court never prohibited

Birnbaum from invoking the Fifth Amendment.       Rather, it

merely indicated that, when asserting this right, Birnbaum

had to cite supporting case law to justify invoking the

privilege.   As the Fifth Amendment privilege is not

absolute, Birnbaum would still be obliged to provide, inter

alia, exculpatory responses or non-incriminating responsive

documents.   See, e.g., Fisher v. United States, 425 U.S.
391, 409-11 (1976) (Fifth Amendment "protects a person only

against being incriminated by his own compelled testimonial

communications"); Kastigar v. United States, 406 U.S. 441,

444-45 (1972) (privilege applies in civil proceedings only

to disclosures reasonably believed to be used against

defendant in a criminal case).       Given Birnbaum's history of

ignoring district court directives, unilateral failure to

cooperate at depositions, and failure to provide the

requested discovery, the district court's instruction was

not an abuse of discretion.

         Third, the district court was well within its

discretion to deny a stay.    Although the Constitution, in

certain cases, may require that civil proceedings be stayed

                              -24-
pending the resolution of a parallel criminal case, "a

plausible constitutional argument would be presented only

if, at a minimum, denying a stay would cause substantial

prejudice to the defendant."     Louis Vuitton Malletier S.A.

v. LY USA, Inc., 676 F.3d 83, 100 (2d Cir. 2012) (citation

and internal quotation marks omitted).      Granted, two

factors favored granting a stay:      (1) any testimony offered

by Birnbaum during the civil suit could have undermined an

attempt to invoke the Fifth Amendment privilege in the

criminal case, and (2) the criminal prosecution would have

similarly protected the interests of consumers and the

Guggenheim LLCs.   See id. at 101.

         Other factors, however, favored denying the stay.

Although a criminal complaint had been filed in the case ,

Birnbaum was never indicted. 9   See id. at 101.   In addition,

he had repeatedly failed to comply with the district

court's discovery orders (not to mention the preliminary

injunction) by the time the criminal complaint was filed.

See id. at 102 ("plainly dilatory tactics" preceding


    9
          The criminal complaint against Birnbaum for wire fraud
was filed on January 26, 2011; it was dismissed on September 9,
2011.
                               -25-
criminal indictment weighed against granting stay).

Moreover, the Guggenheim LLCs had a strong inter est in

resolving the civil case -- to prevent additional investors

from being duped by "David B. Guggenheim" or "David

Guggenheim" and to limit the negative impact on their

brand.   See id. at 103-04.   Finally, the court was entitled

to manage its docket.   See id. at 104.

          Birnbaum had no absolute right to "a stay of civil

proceedings pending the outcome of criminal proceedings,"

Kashi v. Gratsos, 790 F.2d 1050, 1057 (2d Cir. 1986)

(quotation omitted), and he has not met the "heavy" burden

of demonstrating an abuse of discretion, see Louis Vuitton

Malletier S.A., 676 F.3d at 100.     "A party who flouts

[discovery] orders does so at his peril."     Update Art, Inc.

v. Modiin Publ'g, Ltd., 843 F.2d 67, 73 (2d Cir. 1988).

And, as the district court made findings that satisfied the

four Agiwal factors, viewing the record as a whole, we

conclude that it did not abuse its discretion by entering a

default judgment against Birnbaum as a discovery sanction

under Rule 37.




                              -26-
C.   Default Judgment Under Rule 55

          Even if we were to assume that default judgment

under Rule 37 was, for some reason, improper, we conclude

that the entry of the default judgment under Rule 55 was

certainly supported by the record.

     1.   Applicable Law

          Under Rule 55, a party defaults when he "has

failed to plead or otherwise defend" the case at hand.

Fed. R. Civ. P. 55(a).     "We have embraced a broad

understanding of the phrase 'otherwise defend.'"       City of

N.Y. v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 129 (2d Cir.

2011); see also Au Bon Pain Corp. v. Artect, Inc., 653 F.2d
61, 65 (2d Cir. 1981) (defendant failed to "otherwise

defend" by "failing to appear for a deposition, dismissing

counsel, giving vague and unresponsive answers to

interrogatories, and failing to appear for trial ");

Hoxworth v. Blinder, Robinson & Co., 980 F.2d 912, 917-19

(3d Cir. 1992) (affirming Rule 55 default judgment against

defendants who filed answer and actively litigated pretrial

discovery but did not comply with discovery orders or

appear for trial), cited with favor in Mickalis Pawn Shop,

                               -27-
645 F.3d at 130.    A party may apply to the district court

for entry of a default judgment against a party that has

defaulted.    Fed. R. Civ. P. 55(b)(2) (further requiring

written notice to opposing party who has appeared in case) .

         As under Rule 37, we review the district court's

grant of a default judgment under Rule 55 for abuse of

discretion.   See, e.g., Commercial Bank of Kuwait v.

Rafidain Bank, 15 F.3d 238, 243 (2d Cir. 1994).    A party

challenging the entry of a default judgment must satisfy

the "good cause shown" standard in Rule 55(c).    See id.;

see also Fed. R. Civ. P. 55(c) ("The court may set aside an

entry of default for good cause, and it may set aside a

default judgment under Rule 60(b).").    This standard

requires a court to weigh (1) the willfulness of default,

(2) the existence of any meritorious defenses, and (3)

prejudice to the non-defaulting party.    Davis v. Musler,

713 F.2d 907, 915 (2d Cir. 1983); cf. New York v. Green,

420 F.3d 99, 108 (2d Cir. 2005) (applying Rule 55(c)

standard when reviewing decision on motion for

reconsideration).




                              -28-
    2.   Application

         We conclude that because the default was willful

and Birnbaum presented no meritorious defense, entry of

default judgment under Rule 55 did not constitute an abuse

of discretion.

         a.   Willfulness of Default

         Birnbaum does not deny that he received the

complaint, the court's orders, or the notice of default

judgment, or that he never answered the complaint.

Likewise, he does not contend that his non-compliance was

due to circumstances beyond his control.   These and other

circumstances support an inference of willful default.     See

Commercial Bank of Kuwait, 15 F.3d at 243 (agreeing that

"inference of willful default [was] justified" where

defendants received actual notice of complaint and were not

prevented by outside factors from timely answering

(internal quotation marks omitted)).

         We concluded above that the district court did not

clearly err in finding that Birnbaum had willfully violated

its discovery orders.   Support for a finding of willful

default is equally strong under Rule 55, where the willful

                             -29-
violations of the district court's discovery orders may be

construed as a failure to defend.   See Mickalis Pawn Shop,
645 F.3d at 130.   Furthermore, Birnbaum's two separate

attempts to solicit investors while presenting himself as

"David B. Guggenheim," in violation of the district court's

preliminary injunction, reflect a general disregard for the

orders of the district court and provide context for the

willfulness of his discovery violations.    We therefore

conclude that the district court was presented with a

plethora of evidence to support its finding that Birnbaum

willfully defaulted.

         b.   Meritorious Defense

         Birnbaum contends that his use of the name

"Guggenheim" constitutes fair use of his rightful name.

Because his conduct plainly fails to satisfy the elements

of a legitimate fair use defense, even if the district

court erred by not specifically addressing this defense, we

conclude that his asserted defense fails.

    The Federal Rules of Civil Procedure provide that, in a

responsive pleading, a party must "state in short and plain

terms its defenses to each claim asserted against it."

                             -30-
Fed. R. Civ. P. 8(b)(1)(A).    Moreover, the party must

"admit or deny the allegations asserted against it by an

opposing party."    Id. 8(b)(1)(B).   When a responsive

pleading is required, a failure to deny allegations will

result in those allegations (except to the extent they

relate to damages) being deemed admitted.     Id. 8(b)(6); see

also, e.g., Cotton v. Slone, 4 F.3d 176, 181 (2d Cir.

1993); Au Bon Pain Corp., 653 F.2d at 65.

         To the extent a complaint alleges trademark

infringement, a defendant may rebut the claim by asserting

various statutory defenses.     See 15 U.S.C. § 1115(b).    When

an alleged infringer asserts the fair use defense, he

asserts, in relevant part, that

    the use of the name . . . charged to be an
    infringement is a use, otherwise than as a mark,
    of the party's individual name in his own
    business, . . . which is descriptive of and used
    fairly and in good faith only to describe the
    goods or services of such party.

Id. § 1115(b)(4).     "[R]esolution of a fair-use defense

requires the court to focus on the defendant's (actual or

proposed) use."     JA Apparel Corp. v. Abboud, 568 F.3d 390,

403 (2d Cir. 2009).    In so doing, a court reviews whether a


                               -31-
particular use was "(1) other than as a mark, (2) in a

descriptive sense, and (3) in good faith."      EMI Catalogue

P'ship v. Hill, Holliday, Connors, Cosmopulos Inc. ("EMI"),

228 F.3d 56, 64 (2d Cir. 2000); see also 815 Tonawanda

Street Corp. v. Fay's Drug Co., 842 F.2d 643, 648 (2d Cir.

1988) (noting that surnames, for trademark analysis

purposes, are treated as descriptive terms).

         Even if we assumed that the district court erred

by not explicitly assessing the merits of Birnbaum's fair

use defense, any such error would be harmless.      As part of

the conjunctive test to assess fair use, a reviewing court

must determine whether, in part, a challenged use was "in

good faith."   EMI, 228 F.3d at 64.     The district court,

after examining documentary evidence of Birnbaum's attempt

to solicit investors, concluded that he had employed

counterfeit marks similar to Plaintiffs' famous

"Guggenheim" marks.   It further concluded that Birnbaum

acted in bad faith by deciding "to offer and sell services

that are identical or nearly identical to those offered

under Plaintiffs' famous Guggenheim Marks," thereby

intending to confuse the public.      Default J. ¶ 50.

                             -32-
Finally, the district court held that Birnbaum's use of the

marks was "a bad faith attempt to trade off of the goodwill

and reputation of Plaintiffs' famous marks."     Id. ¶ 51.

These findings are not clearly erroneous.

         Birnbaum seems to suggest that his use of the

"Guggenheim" name, which predated the registration of the

earliest of the "Guggenheim" marks in 2006, undermines the

district court's finding of bad faith.     We do recognize

"that one's surname given at birth creates associations

attached to that name which identify the individual."

Brennan's, Inc. v. Brennan's Rest., L.L.C., 360 F.3d 125,

131 (2d Cir. 2004); see also Taylor Wine Co. v. Bully Hill

Vineyards, Inc., 569 F.2d 731, 734 (2d Cir. 1978)

(recognizing that courts historically deferred to

individual use of own name in trade).     We nevertheless

acknowledge "the unfairness of letting one person trade on

the reputation or the name of another."     Brennan's, Inc.,
360 F.3d at 131.

         "Guggenheim," however, is not Birnbaum's surname.

Birnbaum presented no evidence below supporting his

assertion that he was, indeed, related to the Guggenheim

                            -33-
family, and the district court found that "David B.

Guggenheim" and "David Guggenheim" were both aliases .

Birnbaum's bald assertions to the contrary are not

sufficient to render those findings clearly erroneous.        Cf.

Shechter v. Comptroller of the City of N.Y., 79 F.3d 265,

270 (2d Cir. 1996) ("[D]efenses which amount to nothing

more than mere conclusions of law . . . have no efficacy."

(quotation omitted)).     As we have concluded in the past,

"it would end all protection to trade names, if all one had

to do in order to pirate them, was to change one's own name

to that of one's intended victim, or to one near enough to

his to be no more than a deceptive variant."      Societe

Vinicole de Champagne v. Mumm, 143 F.2d 240, 241 (2d Cir.

1944) (per curiam).     And, as Birnbaum has "abandon[ed] his

family name, and [chosen] another for his convenience, it

is reasonable to charge him with whatever prejudice to

others that may cause; certainly when, as here, he knows

what that prejudice will be."     Id.   Hence, we conclude that

his defense of fair use was destined to fail because the

district court found that Birnbaum had not used the mark in

good faith.   See EMI, 228 F.3d at 66; see also TCPIP

                               -34-
Holding Co. v. Haar Commc'ns Inc., 244 F.3d 88, 103-04 (2d

Cir. 2001) (viewing EMI factors as conjunctive and

declining to consider whether finding of bad faith would

have also precluded fair use due to Court's holding that

defendant's use of name was "as a mark").

                           *    *     *

            We recognize that "the most severe in the spectrum

of sanctions provided by statute or rule must be available

to the district court in appropriate cases."    Nat'l Hockey

League, 427 U.S. at 643 (noting both penalization and

general deterrence rationales for severe sanctions).    In

this "appropriate" case, the district court did not abuse

its discretion by entering a default judgment against

Birnbaum.

                           CONCLUSION

            For the foregoing reasons, we AFFIRM the judgment

of the district court.




                               -35-